      Case 1-18-45467-ess        Doc 72   Filed 03/02/21    Entered 03/02/21 15:58:20

                                   DAVID J. DOYAGA
                                   ATTORNEYS AT LAW
                                          SUITE 1601
                                       26 COURT STREET
                                   BROOKLYN, NEW YORK 11242
                                        (718) 488-7500




                                                                  March 2, 2021
Honorable Elizabeth S. Stong
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201


       Re:    Ewart Williams and Thelma Williams
              Case No. 18-45467-ess



Your Honor:
      Please be advised that the above-referenced Debtors have no opposition to the Trustee’s
Motion to Dismiss scheduled for March 8, 2021 at 10:00 AM.


                                                           Very truly yours,
                                                           S/David J. Doyaga, Sr.



cc:     Marianne DeRosa, Trustee
